Case 20-11224-elf        Doc 30    Filed 04/27/20 Entered 04/27/20 11:56:12           Desc Main
                                   Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                 )
                                       )                     CHAPTER 13
      NICOLE TAMEKA MATTHEWS,          )
                                       )
                            Debtor     )
                                       )                     CASE NO. 20-11224-elf
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )

                    OBJECTION OF CAPITAL ONE AUTO FINANCE,
                         A DIVISION OF CAPITAL ONE, N.A.
                 TO CONFIRMATION OF PROPOSED CHAPTER 13 PLAN

         Capital One Auto Finance, a division of Capital One, N.A. (“COAF”), by and through its

attorneys, Mester & Schwartz, P.C., files Objection to Confirmation of Debtor’s Proposed

Chapter 13 Plan and states:

1.       On September 4, 2019, Debtor Nicole Tameka Matthews and nonfiler Derrick Antonio

         Matthews entered into a Retail Installment Sale Contract in the principal amount of

         $25,312.90 (the “Contract”) that referred and related to the purchase of a 2019

         MITSUBISHI Outlander Sport Utility 4D ES 2WD I4, V.I.N. JA4AP3AU1KU033484 (

         the “Motor Vehicle”).

2.       The interest rate under the Contract is 18.00% per annum.

3.       COAF is the assignee of the Contract.

4.       To secure the Contract, Debtor granted a first lien on the Motor Vehicle in favor of COAF.

5.       On February 26, 2020, Debtor filed a Voluntary Petition under Chapter 13 of the United

         States Bankruptcy Code.

6.       On March 25, 2020, Debtor filed a Proposed Chapter 13 Plan (the “Plan”).

7.       The Chapter 13 Trustee has scheduled a Meeting of Creditors for April 22, 2020.

8.       As of February 26, 2020, the total principal balance of COAF’s claim was $27,495.52 plus
Case 20-11224-elf       Doc 30    Filed 04/27/20 Entered 04/27/20 11:56:12           Desc Main
                                  Document      Page 2 of 2



       interest.

9.     The Debtor failed to list COAF as a creditor in her plan.

10.    The Debtor failed to list the Motor Vehicle on her schedules.

11.    It is unclear how the Debtor intends to treat COAF’s claim and COAF does not consent to

       a Plan that is unclear.

12.    For the foregoing reasons, COAF objects to confirmation of the Plan.

       WHEREFORE Capital One Auto Finance, a division of Capital One, N.A., respectfully

requests this Honorable Court to deny confirmation of the Plan.

                                                    Respectfully submitted,


                                                    MESTER & SCHWARTZ, P.C.

                                                    BY:         /s/ Jason Brett Schwartz
                                                            Jason Brett Schwartz, Esquire
                                                            P.A. I.D. #92009
                                                            Mester & Schwartz, P.C.
                                                            1917 Brown Street
                                                            Philadelphia, PA 19130
                                                            (267) 909-9036
                                                            Attorney for
                                                            Capital One Auto Finance,
                                                              a division of Capital One, N.A.

Dated: April 27, 2020
